UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2143


CAIPING ZHAO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals


Submitted:   December 7, 2009               Decided:   January 8, 2010


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Caiping Zhao, Petitioner Pro Se. Daniel Eric Goldman, Senior
Litigation   Counsel,  Yamileth   G.   HandUber,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Caiping Zhao, a native and citizen of China, petitions

for   review   of   an   order   of   the     Board    of    Immigration   Appeals

(Board)   dismissing      her    appeal       from    the    Immigration   Judge’s

decision denying Zhao’s motion to reopen and reconsider.                        We

have reviewed the administrative record and find no abuse of

discretion in the denial of relief on Zhao’s motion.                        See 8

C.F.R. §§ 1003.2(a), 1003.23(b)(1) (2009).                   We accordingly deny

the petition for review for the reasons stated by the Board.

See In re: Zhao, (B.I.A. Sept. 24, 2008).                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  PETITION DENIED




                                          2